                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        HERBERT PALACIOS, et al.,
                                   7                                                     Case No. 19-cv-05237-JCS
                                                      Plaintiffs.
                                   8
                                                v.                                       ORDER TO SHOW CAUSE
                                   9
                                        FORD MOTOR CORPORATION, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on January 17,

                                  14   2020, before this Court in the above-entitled case.     Plaintiffs Herbert Palacios and Meghan

                                  15   Palacios were not present. Defendants Avis Rent A Car and Ford Motor were present.

                                  16          IT IS HEREBY ORDERED that Plaintiffs Herbert Palacios and Meghan Palacios appear

                                  17   on February 14, 2020, at 2:00 p.m., before Chief Magistrate Judge Joseph C. Spero, in

                                  18   Courtroom F, 15th Floor, 450 Golden Gate Avenue, San Francisco, California, and then and there

                                  19   to show cause why this action should not be dismissed for Plaintiffs failure to appear at the case

                                  20   management conference on January 17, 2020, for failure to prosecute, and for failure to comply

                                  21   with the Court's Order of November 22, 2019.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 22, 2020

                                  24                                                  ______________________________
                                                                                      JOSEPH C. SPERO
                                  25                                                  Chief Magistrate Judge

                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        HERBERT PALACIOS, et al.,
                                   7                                                         Case No. 19-cv-05237-JCS
                                                       Plaintiffs,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        FORD MOTOR CORPORATION, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on January 22, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Herbert Palacios
                                       Meghan Palacios
                                  18   2622 Ohlone Drive
                                       San Jose, CA 95132
                                  19

                                  20

                                  21   Dated: January 22, 2020

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
